Citation Nr: 1622303	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to July 1988, and is a recipient of the Combat Infantryman's Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board notes the Veteran requested a Decision Review Officer videoconference hearing in a November 2010 statement; however, in a subsequent statement dated in May 2013, the Veteran withdrew his hearing request.  The Veteran was also scheduled for a Board videoconference hearing in March 2016.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing. That hearing request is, therefore, deemed withdrawn.


REMAND

The Veteran's service treatment records (STRs) do not show that he was found to have a hearing loss disability during his period of active duty.  However, the Veteran's DD Form 214 does show his occupational specialty as Heavy Anti-Armor Weapons Infantryman.  In addition, his DD-214 shows he was awarded the Combat Infantryman's badge.  Therefore, exposure to acoustic trauma in service is shown.    

The central issue in this case is whether the Veteran has a current bilateral hearing loss disability that is related to his military noise exposure.

The Veteran underwent a QTC audiological examination on April 21, 2010.  In her April 2010 examination report, the audiologist indicated there was no pathology to render a diagnosis of hearing loss.  In this respect, the Board notes that while the Veteran's hearing was not considered "disabling" pursuant to VA regulation, the Veteran was documented to have "some degree of hearing loss" on examination. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also 38 C.F.R. § 3.385 (2015).  Indeed, the Board observes the Veteran was just one decibel less than required in the 500, 1000, and 3000 hertz levels in the right ear, as well as the 1000, 3000, and 4000 hertz levels in the left ear to be considered disabling hearing loss in accordance with 38 C.F.R. § 3.385. 

Since that time, the Veteran has asserted his examination was conducted with the use of his hearing aids, in violation of the mandates of 38 C.F.R. § 4.85.  More importantly, the Board notes an April 16, 2012 Audiology Consult at the South Texas VAMC shows the Veteran was diagnosed with mild to moderate bilateral high frequency sensorineural hearing loss at the 4000 to 8000 hertz levels.  However, this treatment note unfortunately did not provide the actual decibel readings.  Since the evidence indicates the Veteran may have a current bilateral hearing loss, a new VA examination is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should also be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's bilateral sensorineural hearing loss disability is etiologically related to his conceded military noise exposure, to specifically include his receipt of the Combat Infantryman's Badge and military occupation (Heavy Anti-Armor Weapons Infantryman). 

The examiner must provide a rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




